957 A.2d 874 (2008)
289 Conn. 904
STATE of Connecticut
v.
Philip MITCHELL.
No. 18219.
Supreme Court of Connecticut.
Decided September 5, 2008.
James M. Ralls, senior assistant state's attorney, in support of the petition.
Charles F. Willson, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 108 Conn.App. 388, 948 A.2d 335 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendant's statement was admitted in violation of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and if so, was this harmful error requiring a new trial?"
The Supreme Court docket number is SC 18219.